 

 

Case 1:21-cv-00031-JRH-BKE Document5 Filed 04/16/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT -

FOR THE SOUTHERN DISTRICT OF GEORGIA “AUG

AUGUSTA DIVISION Ii APR tb A 10:

KAWASKI BUSH,
Plaintiff,

V. CV 121-031
GEORGIA DEPARTMENT OF
CORRECTIONS; MR. EDWARD

PHILBIN, Warden; MS. TAMIKA HARVEY,
Deputy Warden of Security; MS.
MELCHERT, Health Service Administrator;
MS. RUTH SHELTON, Deputy Warden of
Care and Treatment; and MS. JAQULYN
CHAMPION, Food Director,

Defendants.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DISMISSES this case without prejudice, and CLOSES this civil action.

SO ORDERED this __/ LP tay of April, 2021, at Augusta, Georgia.

 

OUTFHERN DISTRICT OF GEORGIA

55
—

 
